Citation Nr: 9902831	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-16 389	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1992.  This case was remanded by the Board of 
Veterans Appeals (Board) in October 1997 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, for additional development.  The case is again before 
the Board for adjudication.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has contended, including at his personal hearing 
at the RO in March 1996, that increased evaluations are 
warranted for his service-connected bilateral knee disability 
because of increased symptoms, including chronic pain and 
giving way, and that his defective hearing has gotten worse 
over the years and is severe enough to warrant a compensable 
evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claims for increased 
evaluations for service-connected left knee disability, right 
knee disability, and bilateral defective hearing.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veterans claims for increased 
evaluations for bilateral knee disability and bilateral 
defective hearing has been obtained.

2.  Extension of the veterans knees is essentially normal 
and flexion of his knees is to 45 degrees or better; there is 
no objective evidence of instability or recurrent 
subluxation.

3.  The veterans hearing impairment is level II or better in 
each ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

3.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for his 
service-connected bilateral knee disability and bilateral 
defective hearing are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
these claims has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Examinations of hearing impairment are conducted using the 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 hertz.  The numeric designation of impaired efficiency 
is determined for each ear by using Table VI of the rating 
schedule and the percentage evaluation for hearing impairment 
in each ear is determined by using Table VII.  38 C.F.R. 
§§ 4.85, 4.87.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's bilateral knee disability and bilateral 
defective hearing.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA general medical evaluation in January 1993, the veteran 
complained of knee pain, soreness, and stiffness, especially 
with prolonged walking, jogging, or climbing.  He did not 
describe any knee swelling, locking, or instability.  
Physical examination of the knees did not show any redness, 
warmth, or effusion.  Bilateral range of motion was from 0-
135 degrees; there was mild bilateral crepitance with range 
of motion testing.  Lateral and medial stress testing was 
unremarkable.  The impressions were mild chondromalacia, 
overuse syndrome; and evidence of old Osgood-Schlatters 
disease.  X-rays of the knees were within normal limits.
On authorized VA audiological evaluation in January 1993, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
10
50
70
LEFT
X
5
20
25
40

The average puretone threshold levels at the relevant 
frequencies were 36 decibels in the right ear and 23 decibels 
in the left ear.  Speech audiometry in January 1993 revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.  The above results translate to 
numeric designations of level II hearing in the right ear and 
level I in the left ear.  38 C.F.R. § 4.85, Table VI.  When 
hearing is level I in one ear and II in the other ear, the 
percentage evaluation assigned for bilateral hearing loss is 
zero percent.  38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6100.  

On VA orthopedic examination in July 1995, the veteran 
complained of constant bilateral knee pain and buckling, 
especially on the right.  It was noted that the veteran 
walked with a cane, which he said that he used for stability, 
and that he had a very mild antalgic gait.  Physical 
examination of the knees did not reveal any redness, warmth, 
effusion, or gross deformity.  Bilateral range of motion was 
from 0-130 degrees with some crepitus on forced flexion.  
Lateral and medial stress testing was unremarkable, as were 
Drawers and McMurrays tests.  The veteran was able to 
perform 2/3 of a squat and arise, with some popping of the 
left knee on arising.  He was able to stand on his heels and 
toes.  His reflexes were positive.  X-rays of the knees were 
considered normal.  The examiners impression was possible 
synovitis-type syndrome or possible element of patellofemoral 
syndrome without any gross signs of instability or 
degenerative changes.

VA outpatient records from July 1995 to May 1996 reveal 
bilateral knee complaints.  Probable knee arthritis was 
diagnosed in July 1995 and possible bilateral degenerative 
joint disease of the knees, with cartilage damage, was 
diagnosed in August 1995.
On VA orthopedic examination in January 1997, the veteran 
complained of bilateral knee pain.  Physical examination 
revealed slight swelling of both knees without evidence of 
effusion.  Both knees were described as slightly deformed.  
There was no evidence of other knee impairment, such as 
subluxation, lateral instability, non-union with loose 
motion, or malunion.  Bilateral range of motion was normal 
with crepitus.  It was suggested that X-rays be obtained.  
The diagnosis was degenerative joint disease of both knees.

On authorized VA audiological evaluation in January 1997, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
20
50
70
LEFT
X
15
25
35
50

The average puretone threshold levels at the relevant 
frequencies were 39 decibels in the right ear and 31 decibels 
in the left ear.  Speech audiometry in January 1997 revealed 
speech recognition ability of 86 percent in the right ear and 
90 percent in the left ear.  The above results translate to 
numeric designations of level II hearing in each ear.  
38 C.F.R. § 4.85, Table VI.  When hearing is level II in both 
ears, the percentage evaluation assigned for bilateral 
hearing loss is zero percent.  38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100.  

On VA orthopedic examination in March 1998, the veteran 
complained of chronic knee pain, mostly anteriorly, 
occasional stiffness and swelling, some fatigability, and 
lack of endurance.  Cold damp weather or overuse caused an 
increase in symptomatology; no other flare-ups were described 
by the veteran.  He indicated that he was able to do his job 
as a corrections officer and to do normal daily activities.  
He did not wear a brace or use a cane or crutches.  The only 
medication he took was Darvocet.  Physical examination 
revealed that the veteran could walk normally.  He complained 
of anterior and patellofemoral knee pain, tenderness, and 
crepitation.  There was no effusion or medial or lateral 
joint line tenderness.  Bilateral knee range of motion was 
from 0-135 degrees with pain, especially at the extremes.  
McMurrays testing was negative in both knees.  The knees 
were stable to medial, lateral, anterior, and posterior 
testing.  The diagnosis was bilateral chondromalacia 
patellae.  The examiner concluded that any flare-ups or 
worsening of symptoms would aggravate the veterans knee pain 
and would make his work and normal daily activities harder; 
no assessment of any degrees of change could be done.  The 
examiner also noted, without benefit of the X-ray results, 
that even if the veteran had knee arthritis, it would not be 
related to his chondromalacia.  X-rays of the knees were 
considered essentially within normal limits.

On authorized VA audiological evaluation in March 1998, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
0
0
40
65
LEFT
X
0
15
20
45

The average puretone threshold levels at the relevant 
frequencies were 26 decibels in the right ear and 20 decibels 
in the left ear.  Speech audiometry in March 1998 revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  The above results translate 
to numeric designations of level I hearing in each ear.  
38 C.F.R. § 4.85, Table VI.  When hearing is level I in both 
ears, the percentage evaluation assigned for bilateral 
hearing loss is zero percent.  38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100.  

The veteran is currently assigned separate 10 percent 
evaluations for his bilateral knee disability under 
Diagnostic Code 5257.  According to this code, other knee 
impairment, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  According to the diagnostic codes for 
limitation of motion of the leg, a 10 percent evaluation is 
warranted when extension of the leg is limited to 10 degrees 
or flexion of the leg is limited to 45 degrees, a 20 percent 
evaluation is warranted when extension of the leg is limited 
to 15 degrees or flexion of the leg is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

There is no objective evidence of instability, recurrent 
subluxation or other impairment properly rated under 
Diagnostic Code 5257.  Therefore, the veteran does not meet 
the criteria for a compensable evaluation under this code.

On each of the veterans recent examinations, extension of 
his knees was full and flexion of his knees was to at least 
130 degrees.  His manifested range of motion does not justify 
the assignment of even a 10 percent evaluation under 
Diagnostic Code 5260 or 5261.  The provisions of 38 C.F.R. 
§§ 4.40, 4.45 concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, including 
functional impairment on repeated use and during flare-ups, 
is for consideration in determining the extent of limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The earlier VA examination reports do not include an 
assessment of all of the pertinent disability factors, but 
the March 1998 VA examination report does indicate that the 
veteran has some fatigability and lack of endurance with an 
increase in pain and stiffness on overuse.  The examiner was 
unable to assess this functional impairment in terms of 
degrees of limitation of motion.  It was noted that the 
veteran was able to perform his duties as a correction 
officer and the activities of daily living, although the 
duties and activities are more difficult during flare-ups.  
Objectively, little evidence of pathology has been reported.  
Crepitus has been noted but no swelling or atrophy has been 
found and the March 1998 X-ray results were normal.  As noted 
previously, range of motion testing has consistently 
demonstrated full extension with flexion to at least 130 
degrees.  Therefore, when all pertinent disability factors 
are considered, the Board must never the less conclude that 
the veterans limitation of motion in each knee does not more 
nearly approximate the criteria for a higher evaluation under 
Diagnostic Code 5260 or 5261.  In addition, no functional 
impairment warranting a higher evaluation under any other 
potentially applicable Diagnostic Code has been demonstrated. 

With respect to the veterans claim for a compensable 
evaluation for his service-connected bilateral defective 
hearing, the Board notes that since all recent VA hearing 
evaluations, including in March 1998, produced results that 
warrant a zero percent evaluation under the rating schedule, 
a compensable evaluation for the veterans bilateral 
defective hearing is not warranted.  

The Board has also considered whether the increased rating 
issues should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The medical evidence shows that the 
manifestations of the veterans bilateral knee and hearing 
disabilities are those contemplated by the assigned 
evaluations.  The record does not show that the veteran has 
required hospitalization for any of the disabilities since 
his discharge from service.  Additionally, there is no 
indication in the record that the average industrial 
impairment resulting from any of the disabilities is in 
excess of that contemplated by the assigned ratings.  
Therefore, the Board has determined that referral of the case 
for extra-schedular consideration is not in order.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.  

A compensable evaluation for bilateral defective hearing is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
